Case 5:13-cv-00444-VAP-OP Document 191 Filed 04/14/20 Page 1 of 6 Page ID #:17954



                                 UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES – GENERAL

   Case No. 5:13-cv-0444-VAP-OPx                                 Date April 14, 2020
   Title Quinton Gray v. County of Riverside



   Present: The Honorable        VIRGINIA A. PHILLIPS, CHIEF UNITED STATES DISTRICT JUDGE


                 CHRISTINE CHUNG                                     Not Reported
                  Deputy Clerk                                      Court Reporter


     Attorney(s) Present for Plaintiff(s):               Attorney(s) Present for Defendant(s):
                  None Present                                      None Present


   Proceedings:       (IN CHAMBERS) MINUTE ORDER GRANTING “EMERGENCY MOTION TO
                      ENFORCE CONSENT DECREE” [DKT. 177]


         On April 6, 2020, Plaintiff Quinton Gray (“Plaintiff”) filed a document captioned
  “Emergency Motion1 to Enforce Consent Decree.” (“Motion,” Dkt. 177). Pursuant to this
  Court’s April 8, 2020 Minute Order, (Dkt. 182), Defendant County of Riverside
  (“Defendant”) opposed the Motion on April 10, 2020 (“Opp.,” Dkt. 183). After
  considering all papers submitted in support of, and in opposition to, the Motion, as well
  as the arguments advanced during the telephonic hearing on April 13, 2020, the Court
  GRANTS the Motion.

          In 2016, the Parties entered into a Consent Decree “to ensure the provision of
  constitutional health care and to ensure non-discrimination for inmates with disabilities
  in the Riverside County Jails.” (Dkt. 173 ¶ 1). The plaintiff class includes three distinct
  subclasses: the medical subclass, which comprises “[a]ll prisoners who are now, or will
  in the future be, subjected to the medical care policies and practices of the Riverside


     1
       The Court notes that an “Emergency Motion” is procedurally improper. Plaintiff
     should have filed an ex parte application to shorten time for hearing on a motion,
     in conformance with Local Rule 7-19. In the interests of justice, the Court will
     treat Plaintiff’s Motion as though it had been filed properly.

   Page 1 of 6                        CIVIL MINUTES – GENERAL          Initials of Deputy Clerk cc
Case 5:13-cv-00444-VAP-OP Document 191 Filed 04/14/20 Page 2 of 6 Page ID #:17955



  Jails”; the mental health subclass, which comprises “[a]ll prisoners who are now, or will
  in the future be, subjected to the mental health care policies and practices of the
  Riverside Jails”; and the disability subclass, which comprises “all prisoners who are
  now, or will be in the future, subjected to policies and practices of the Riverside jails
  regarding specialized or sheltered housing for prisoners due to their mobility
  impairments and need for assistive devices, and the provision and confiscation of
  accommodations for prisoners with mobility impairments[.]” (Dkt. 173 ¶ 3).

         The Parties to the Consent Decree negotiated a Remedial Plan, which “is
  designed to meet the minimum level of health care necessary to fulfill Defendant’s
  obligations under the Eighth and Fourteenth Amendments, as well as to ensure non-
  discrimination against inmates with disabilities in the areas addressed by the Plan, as
  required by the ADA and Section 504 of the Rehabilitation Act.” (Dkt. 173 ¶ 9). In light
  of the coronavirus (“COVID-19”) pandemic2, “Plaintiffs seek to enforce the Consent
  Decree by requiring the County to submit a plan to the Court to implement the
  Governor’s order for physical distancing for all Californians housed in the jails and to
  provide sanitation and other essential services generally accepted as necessary in
  correctional facilities to provide for the basic health needs of incarcerated people.”
  (Motion at 3-4).

          As Defendant argues, the Consent Decree specifies a dispute resolution process
  which provides that the Parties first conduct negotiations to resolve informally matters in
  dispute, then, if they are unable to resolve the dispute, to request that the Relevant
  Court experts evaluate the issue and prepare a report. Following preparation of this
  report, if the parties still are unable to resolve the issue, they may request mediation
  with Judge Raul Ramirez. Only after having mediated are the parties to file a motion for
  relief with this Court. (Dkt. 173 ¶¶ 26–29). Here, the parties have conducted the first
  two steps, but have not yet mediated. Nevertheless, “[g]iven the urgent nature of the
  proceedings, Plaintiffs request the Court modify the Consent Decree to allow for urgent
  appeal for enforcement directly to the Court.” (Motion at 17 n.2).



     2
       The pandemic has caused unprecedented disruption to daily life. On March 13,
     2020, the President of the United States declared a National Emergency in re-
     sponse to the Coronavirus Disease- 2019 (“COVID-19”) pandemic pursuant to
     the National Emergencies Act (50 U.S.C. § 1601, et seq.). California Governor
     Gavin Newson has declared a state of emergency in response to the COVID-19
     outbreak and, in his March 19, 2020 Executive Order N-33-20, “require[d] physi-
     cal distancing to keep Californians at least six feet apart at all times and to pre-
     pare hospitals and health care workers for the coming surge in cases.” (Motion
     at 2).

   Page 2 of 6                      CIVIL MINUTES – GENERAL           Initials of Deputy Clerk cc
Case 5:13-cv-00444-VAP-OP Document 191 Filed 04/14/20 Page 3 of 6 Page ID #:17956



          The Court finds good cause to modify the Consent Decree to permit appeal to
  this Court. “[A] party seeking modification of a consent decree bears the burden of
  establishing that a significant change in circumstances warrants revision of the decree. .
  . . A party seeking modification of a consent decree may meet its initial burden by
  showing either a significant change either in factual conditions or in law.”” Rufo v.
  Inmates of Suffolk Cty. Jail, 502 U.S. 367, 383–84 (1992). The party seeking
  modification need not prove the change in circumstance was “unforeseen and
  unforeseeable” at the time of entering into the consent decree, but “[o]rdinarily, . . .
  modification should not be granted where a party relies upon events that actually were
  anticipated at the time it entered into a decree.” Id. at 385 (emphasis added). Here,
  clearly, the emergency resulting from the pandemic constitutes a “significant change in
  circumstances” that was not actually foreseen at the time the parties entered into the
  Consent Decree. Id. at 383.

         The parties therefore meet the standard to modify the Consent Decree to permit
  appeal to this Court. In light of the urgency of the matter, the Court orders a two-track
  dispute resolution mechanism. The Parties are to proceed with mediation before Judge
  Ramirez on April 17, 2020, or an earlier date, if possible. (See Opp. at 10). The Court
  simultaneously assumes jurisdiction to enforce the Consent Decree to the extent
  specified in this Order.

          The Court next turns to Defendant’s obligations under the Consent Decree.
  Plaintiff seeks to enforce the Consent Decree’s mandate to “meet the minimum level of
  health care necessary to fulfill Defendant’s obligations under the Eighth and Fourteenth
  Amendments,” (Dkt. 173 ¶ 9), by ensuring that Defendants implement the physical
  distancing recommendations made by the Court’s experts, (see Dkt. 178, Ex. J, Allen
  Expert Report, ¶¶ 9-10, 14-16; Dkt. 178, Ex. K, Gage Expert Report, ¶¶ 5-10.). Plaintiff
  argues that the County has several options available to limit the spread of the disease
  within the jails, including transferring prisoners to new, currently empty, John J. Benoit
  Detention Center (“JJBDC”) in Indio, California; relocating particularly vulnerable
  prisoners; and even release people to allow for physical distancing. (Motion at 4). At
  the hearing, Defendant did not have information regarding conditions in the existing
  county jail facilities, insisted that moving prisoners to a newly completed, empty jail in
  Indio was not feasible, and admitted that it had not researched alternative housing
  options such as recreation centers, halfway houses, and hotels. Rather than having
  created a plan to safeguard those most vulnerable to the COVID-19 virus, Defendant
  conceded that it has not conducted an analysis of its own records to identify particularly
  vulnerable prisoners. It also has not conducted an analysis of its jail population to
  determine whether there are any low-level offenders who might be eligible for early
  release.

   Page 3 of 6                      CIVIL MINUTES – GENERAL           Initials of Deputy Clerk cc
Case 5:13-cv-00444-VAP-OP Document 191 Filed 04/14/20 Page 4 of 6 Page ID #:17957




          Despite Defendant’s insistence that conditions in the Riverside County jails are
  compliant with public health recommendations regarding social distancing, its counsel
  lacked information to respond to the Court’s questions regarding the ability to maintain 6
  feet distance between all prisoners in the jail, at all times, its plan for doing so, the size
  of cells and dormitories, and the number of prisoners per room.
          Defendant failed to provide satisfactory information about the feasibility of trans-
  fer of prisoners to other jail or non-jail facilities, including transfers of prisoners currently
  confined in crowded jails to the new, empty, John J. Benoit Detention Center (“JJBDC”)
  in Indio, California. The County states that it is “not-yet-ready to be populated” but pro-
  vides no details as to why. (Opp. at 13). The County stated at the hearing that the facil-
  ity was completed in February 2020, but maintained that it is not yet ready for prisoners.
  In their papers and at the hearing, Defendant argued that “[t]he Sheriff’s Department is
  currently in the midst of a ninety day ‘transition period’ of the facility to determine
  whether any issues arise that will need to be resolved before JJBDC can be populated
  with inmates.” (Dkt. 183-4, “Graves Decl.” ¶ 4). The County states that the technology
  used in the JJBDC facility differs from that of other County facilities, but did not explain,
  in its papers or at the hearing, why this would prevent the transfer of inmates in an
  emergency situation. (Graves Decl. ¶ 5).
         Should the County be unable to implement adequate social distancing within its
  existing jail facilities and take other necessary steps to decrease risk of infection, this
  Court has the authority to order the transfer of prisoners to different facilities. Under
  California law, the Sheriff has the authority to relocate prisoners to respond to
  emergency situations:

         In any case in which an emergency endangering the lives of inmates of a
         state, county, or city penal or correctional institution has occurred or is im-
         minent, the person in charge of the institution may remove the inmates
         from the institution. He shall, if possible, remove them to a safe and con-
         venient place and there confine them as long as may be necessary to
         avoid the danger, or, if that is not possible, may release them.
  Other courts, including the Superior Court for the County of Sacramento County, al-
  ready have ordered the Sheriff to use its authority under Cal. Gov't Code § 8658 to re-
  spond to the coronavirus emergency. See Order Authorizing Sacramento County Sher-
  iff’s Department to Grant Release (Cal. Super. Ct., Sac. Cty., Mar. 25, 2020).

         Defendant argues that the Prison Litigation Reform Act (“PLRA”) precludes this
  Court from ordering the release of prisoners. Even assuming this is true, nothing in the



   Page 4 of 6                        CIVIL MINUTES – GENERAL             Initials of Deputy Clerk cc
Case 5:13-cv-00444-VAP-OP Document 191 Filed 04/14/20 Page 5 of 6 Page ID #:17958



  PLRA prohibits a district judge from ordering the transfer of prisoners in response to vio-
  lations of their constitutional rights, as the district court did in Brown v. Plata, 2013 WL
  3200587, No. C01-1351 TEH (N.D. Cal. June 24, 2013), nor would it prohibit the Court
  from ordering the Sheriff to use his authority under § 8658 to transfer prisoners.
         “[A]n order to transfer any single inmate out of a prison to correct the violation of
  a constitutional right” where a “transfer was necessary for the inmate to obtain appropri-
  ate medical care” is not a “prisoner release order,” but rather a transfer. Plata v. Brown,
  2013 WL 3200587 at *8. The same is true of “a policy that would result in transfer of a
  large group of inmates.” Id. Indeed, several potential courses of action qualify as
  “transfer” for the purposes of the PLRA. Relocation to halfway houses, for example, is a
  “transfer” rather than “release.” The PLRA defines a “residential reentry center” as a
  form of “prerelease custody.” See 18 U.S.C. § 3624(g)(2)(B) (“A prisoner placed in pre-
  release custody pursuant to this subsection who is placed at a residential reentry center
  shall be subject to such conditions as the Director of the Bureau of Prisons [(BOP)] de-
  termines appropriate.”). Ninth Circuit case law assumes that a person in a “residential
  reentry center” is a “prisoner” and subject to BOP control. See, e.g., Bottinelli v. Sala-
  zar, 929 F.3d 1196, 1200 (9th Cir. 2019) (citing 18 U.S.C. § 3624(c)(1) as “requiring that
  the BOP, ‘to the extent practicable, ensure that a prisoner serving a term of imprison-
  ment spends a portion of the final months of that term’ in prerelease custody”).

          In Plata v. Brown, the court declined to decide which standard governs the
  court’s review of such requests for transfer, finding that the Plata plaintiffs could satisfy
  the most burdensome standard. That standard “would require [them] to demonstrate
  that the [transfer] policy must be enforced because failure to do so would result in delib-
  erate indifference under the Eighth Amendment.” Id. at *10. The Court makes no deter-
  mination here as to whether Plaintiff has met this standard, but notes that the County’s
  recitation of “aggressive and swift” measures it has taken in response to COVID-19,
  none of which concern jails, suggests that the County’s failure to act to protect inmates
  does indeed constitute deliberate indifference. (Opp. at 16). The County’s assurances
  that it has provided unlimited free soap to prisoners and advised prisoners to remain
  physically distant—without establishing that it is physically possible to do so—is unlikely
  to be sufficient to defeat a claim of deliberate indifference (or sufficient to defeat the re-
  quest to transfer prisoners for health reasons).
         In sum, Defendant has failed to demonstrate that it is currently taking adequate
  precautions to protect the health of the prisoners in the county jails. Plaintiff’s request
  that Defendant be required “to submit a plan to the Court to implement the Governor’s
  order for physical distancing for all Californians housed in the jails” (Motion at 3-4), is
  therefore GRANTED.



   Page 5 of 6                       CIVIL MINUTES – GENERAL            Initials of Deputy Clerk cc
Case 5:13-cv-00444-VAP-OP Document 191 Filed 04/14/20 Page 6 of 6 Page ID #:17959



         Plaintiffs are instructed to submit a proposed order detailing the findings and
  outstanding questions from the April 13, 2020 hearing no later than 4:00 p.m. on April
  15, 2020. Prior to submission to the Court, Plaintiff shall share the proposed order with
  Defendant, who may approve the it as to form and content or submit objections to Court
  thereafter.

         IT IS SO ORDERED.




   Page 6 of 6                      CIVIL MINUTES – GENERAL         Initials of Deputy Clerk cc
